FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a - 16 or 15d - 16 of the Securities Exchange Act of 1934 For the month ofDecember HSBC Holdings plc 42nd Floor, 8 Canada Square, London E14 5HQ, England (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F). Form 20-FX Form 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934). Yes No X (If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- ). ﻿ The following regulated information, disseminated pursuant to DTR6.3.5, comprises the scrip dividend circular for the third interim dividend for 2010 which was sent to shareholders of HSBC Holdings plc on 1 December 2010. A copy of the scrip dividend circular is available at www.hsbc.com/dividends. THIS DOCUMENT IS IMPORTANT AND REQUIRES YOUR IMMEDIATE ATTENTION. If you are in any doubt about this document or as to the action you should take, you should consult a stockbroker, solicitor, accountant or other appropriate independent professional adviser. If you sold or transferred all or some of your ordinary shares on or before 16 November 2010, but those shares are included in the number shown in box 1 on your Form of Election, Entitlement Advice or Dividend Notification email for the third interim dividend for 2010, you should, without delay, consult the stockbroker or other agent through whom the sale or transfer was effected for advice on the action you should take. Hong Kong Exchanges and Clearing Limited and The Stock Exchange of Hong Kong Limited take no responsibility for the contents of this document, make no representation as to its accuracy or completeness and expressly disclaim any liability whatsoever for any loss howsoever arising from or in reliance upon the whole or any part of the contents of this document. The ordinary shares of HSBC Holdings plc trade under stock code 5 on The Stock Exchange of Hong Kong Limited. 1 December 2010 Dear Shareholder SCRIP DIVIDEND SCHEME AND PAYMENT OF DIVIDENDS IN UNITED STATES DOLLARS, STERLING OR HONG KONG DOLLARS On 1 November 2010, your Directors declared a third interim dividend for 2010 of US$0.08 per ordinary share, payable on 12 January 2011. You may elect to receive: 1. a scrip dividend of new shares at a 'Market Value' of US$10.4577 (£6.5644) per share; 2. a cash dividend in United States dollars, sterling, or Hong Kong dollars; or 3. a combination of cash and scrip dividend. For illustration, using the exchange rates on 23 November 2010, the third interim dividend in sterling and Hong Kong dollars would have been approximately £0.0502 and HK$0.6207. The precise amounts which will be payable per ordinary share in either sterling or Hong Kong dollars on 12 January 2011 will be converted from United States dollars using the exchange rates on 4 January 2011 as explained on page 3. Please read this letter carefully. In the absence of other instructions the dividend will be paid to you as described below. If you intend to give alternative instructions on how you wish to receive this dividend they must be received by the Company's Registrars by close of business on 29 December 2010. As an alternative to returning a printed Form of Election to make an election or writing to the Registrars to revoke a standing instruction for scrip dividends, you may give instructions electronically through the Registrars' Investor Centre, at the appropriate website address given on page 12. Instructions must be received by close of business on 29 December 2010. Before using this facility you will need to register with the Investor Centre and you should do so without delay so that the formalities can be completed in time for you to give your instructions for this dividend by close of business on 29 December 2010. The use of Investor Centre to give your dividend instructions to the Registrars is referred to throughout this document as giving an Electronic Instruction. If you provide an email address to receive electronic communications from HSBC we will send notifications of your dividend entitlements by email. If you have not given a standing instruction to receive new shares you will, in addition to the email notification (the "Dividend Notification email"), be sent a printed Form of Election until such time as you register with the Registrars' Investor Centre and are able to give your instructions electronically. HSBC Holdings plc 8 Canada Square, London E14 5HQ, United Kingdom Web: www.hsbc.com Registered in England: number 617987. Registered Office: 8 Canada Square, London E14 5HQ Incorporated in England with limited liability 1. Scrip dividend If you have already given standing instructions to receive new shares under the Scrip Dividend Scheme, you will have been sent an Entitlement Advice. You need take no further action if you wish to receive the number of new shares shown on the Entitlement Advice. If you do not wish to receive the maximum entitlement to new shares, a letter revoking your standing instructions must be received by the appropriate Registrars, at the address given on page 12, or an Electronic Instruction must be given, by close of business on 29 December 2010. If you wish to receive new shares in respect of only part of this dividend, or if you wish to receive your cash dividend in any combination of United States dollars, sterling and Hong Kong dollars, please ask the Registrars for a Form of Election in time to return it to them by close of business on 29 December 2010, or give an Electronic Instruction by that time. If you have not previously given standing instructions to receive new shares under the Scrip Dividend Scheme and you wish to receive new shares in lieu of the cash dividend, you should either complete and sign a printed Form of Election and return it to the appropriate Registrars at the address given on page 12, or give an Electronic Instruction, by close of business on 29 December 2010. If you take no action, you will receive the dividend in cash in the currency indicated on your Form of Election or Dividend Notification email. We will calculate your entitlement to new shares using a 'Market Value' of US$10.4577 (£6.5644) for each new share. An explanation of the calculation of 'Market Value' and the basis of allotment of new shares is set out in paragraphs 2 and 3 of the Appendix to this letter. Since fractions of shares cannot be issued, if you have elected to receive new shares in relation to all or part of your holding of ordinary shares, any residual dividend entitlement will be carried forward in United States dollars and added to the next dividend. Residual dividend entitlements carried forward will not bear interest. The scrip dividend alternative will enable shareholders to increase their holdings of shares without incurring dealing costs or stamp duty. The practice of HM Revenue and Customs under UK domestic law is to apply Stamp Duty Reserve Tax, currently 1.5 per cent of the Market Value to the scrip dividend on shares held through the American Depositary Receipt programme. To the extent that shareholders elect to receive new shares, the Company will benefit by retaining cash which would otherwise be payable by way of dividend. The Appendix to this letter sets out details of the Scrip Dividend Scheme and provides a general outline of the tax considerations in the United Kingdom and overseas. Please read the next section regarding the payment of dividends in cash, even if you wish to receive your dividend in the form of new shares. 2.Cash dividend If your shares were recorded on the Hong Kong Overseas Branch Register at close of business on 18 November 2010, you will automatically receive any dividends payable to you in cash in Hong Kong dollars, unless you have previously elected to receive payment in United States dollars or sterling. If your shares were recorded on the Principal Register at close of business on 19 November 2010, you will automatically receive any dividends payable to you in cash in sterling, unless you have previously elected to receive payment in United States dollars or Hong Kong dollars. However, if your address is in the United States you will automatically receive any dividends payable to you in cash in United States dollars, unless you have previously elected to receive payment in Hong Kong dollars or sterling. If your shares were recorded on the Bermuda Overseas Branch Register at close of business on 19 November 2010, you will automatically receive any dividends payable to you in cash in United States dollars, unless you have previously elected to receive payment in Hong Kong dollars or sterling.
